Title: From Thomas Jefferson to James Strange, 7 October 1791
From: Jefferson, Thomas
To: Strange, James



Sir
Monticello Octob. 7. 1791.

Since my return to this place I have examined my papers relative to the demands stated in your letter of July 10. I find nothing against those of £16–11–3 due from my mother to Donald Scott & co. at their Charlottesville store, and £19–6–5¼ from myself to the same company on dealings with Buchanan and McDowell, which therefore I will undertake to pay with interest from the 19th. of April 1783.—As to the demand of £131–16–18 from the same company for my own dealings with Richard Anderson in their Charlottesville store, I find a credit of £70. Sep. 24. 1775. and some smaller ones omitted. That transaction was as follows: Henry Mullins was to pay me £170. by order of Colo. Skipwith. His tobacco being in the hands of Mr. Anderson, he authorized me to call on him for that sum, and I desired Mr. Anderson to pay £30. of it to Dr. Walker, £70 to R. Harvie & co. and to apply £70. the residue to the credit of my account in his store, which he assumed to do. Desirous afterwards of having a written acknolegement I applied to Mr. Anderson who gave me one in these words. ‘Sir I was to have paid one hundred and seventy pounds for Henry Mullins in October 1775. so that if you will give him credit on his bond for that sum, I will be answerable to Mr. Harvie and Doctr. Walker for your orders in favor of them payable at the same time. I am Sir your mo. obedt. Richd. Anderson. 28th. April 1777. To Thos. Jefferson esq.’ The original paper is in my possession and shall be shewn to yourself  or any other person applying to me at this place. The credit can moreover be fully established by Henry Mullins in Goochland, and I dare say that on turning to his account in your books you will find him debited that sum on my account. I must further ask the favor of you to turn to the account of Harvie & co. and see whether their part of it was duly entered to their credit, and to inform me, as I am bound to see that it is so. This account then should stand thus.
Donald Scott & co. for dealings with Richard Anderson Dr.

      

1772. July
        13.
To cash of Wm. Michie for counsel
 £1– 0– 0


1773. Sep.
        25.
To do. of Richd. Woolfolk for do.
          1– 0– 0


1774. Aug.
        31.
To do. of Thos. Garth
         63– 0– 0


1775. Sep.
        24.
To R. Anderson’s assumpsit for H. Mullins to Dr. W.
         30– 0– 0



        
to R. Harvie & co.
         70– 0– 0



        
to credit of my acct. with him
         70– 0– 0


1778.
        
To balance of his bond for £155 (£95– 9– 3 pd. to Minor)
         59–10– 9



        
Balance due to Donald Scott & co.
 61–16–16½



        
Cr.
356– 9– 1½


1777. Aug.
        31.
By amount of acct. to this day as pr. acct. rendd.
256– 9–  1½



        
By assumpsit of R. Anderson for them to Dr. Walker
 30– 0– 0



        
By do.  do.  Harvie & co.
 70– 0– 0



        

356– 9– 1½


And our whole account will stand thus.



Th:J. to Donald Scott & co. on sundry accts. Dr.
        



        
To balance on dealings with Richd. Anderson
 61–16–16½



        
To do.  on do. with Buchanan & McDowel
 19– 6– 5¼



        
To do. for Jane Jefferson
 16–11– 3



        

 97–14– 6¾


for which
